Citation Nr: 0946060	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  09-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the helpless child 
of the Veteran for VA benefit purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had recognized service from January 1942 to May 
1942, recognized guerrilla service from October 31, 1943 to 
June 30, 1945, and service in the Regular Philippine Army 
from July 1, 1945 to June 30, 1946.  He died in October 1985.  
The appellant is the Veteran's son.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision made by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, wherein it 
determined that the appellant had not established himself as 
being permanently incapable of self-support by the time he 
was 18 years old.  


FINDINGS OF FACT

1.  The Veteran's son, the appellant, was born in December 
1964; his 18th birthday was in December 1982.

2.  The evidence of record does not show that the appellant 
became permanently incapable of self-support due to physical 
or mental disability before reaching the age of 18 or after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) was pursuing a course of instruction at an approved 
educational institution.


CONCLUSION OF LAW

The appellant may not be recognized as a helpless child of 
the deceased Veteran for VA benefit purposes.  38 U.S.C.A. 
§§ 101(4), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) lays out 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim and to indicate which information and evidence VA will 
obtain and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

In this case, VA satisfied its duty to notify by means of 
July 2006 and February 2008 letters from the RO to the 
appellant which were issued prior to the RO decision in April 
2008.  These letters informed the appellant of what evidence 
was required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  He was provided an 
opportunity at that time to submit additional evidence, which 
he did.  

The Board also finds that the purpose behind the notice 
requirements has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has done so.  
The October 2008 statement of the case provided the appellant 
with the applicable regulations and an additional 60 days to 
submit additional evidence, and the appellant appeared at a 
hearing before the Board in July 2009 and submitted 
additional evidence and provided argument.  

As to the duty to assist, in April 2008, VA sought to obtain 
private medical records the appellant had identified in a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, received in March 2008.  VA did not 
receive a response from the private physician; however, in 
the rating decision and the statement of the case, the RO 
explained why it was not going to attempt to obtain these 
records.  It stated that the medical records pertained to 
treatment for hearing loss (the disability the appellant has 
claimed made him incapable of self-support), which treatment 
the appellant had indicated began in 2006.  VA noted that in 
2006 the appellant was 41 years old so that such medical 
records would not assist in establishing the appellant's 
inability to support himself prior to turning 18 years old 
(which was back in the 1980s).  The Board agrees, and finds 
that VA had no duty to attempt to obtain these records, as 
there is no reasonable possibility that they would aid the 
appellant in substantiating his claim.  

The Board notes the appellant has not even contended, or 
provided any evidence, including his own statements or 
testimony, that he was incapable of self-support prior to age 
18; rather, he has argued that he was incapable of self-
support "from 18 years old up to now."  See statement from 
appellant received in February 2007.  He has also not 
contended or provided any evidence, including his own 
statements or testimony, that he became incapable of self-
support prior to turning 23 years old while in the process of 
pursuing a course of instruction at an approved educational 
institution.  Thus, essentially, the appellant does not 
dispute that he does not meet the requisite criteria needed 
for the benefit for which he seeks.  Because the disposition 
of the claim rests on the appellant's satisfaction of 
criteria that entitle him to the benefit sought, the Board 
finds no reasonable possibility that providing additional 
notice or assistance to the appellant would aid in 
substantiating his claim.  38 U.S.C.A. § 5103A(2) (West 
2002).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

A review of the file reflects receipt of multiple statements 
from the appellant pertinent to his appeal, and as such the 
Board finds the appellant has had ample opportunity to 
present evidence and argument in support of his appeal, 
including the testimony he provided at the July 2009 Board 
hearing.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis of Recognition as Helpless Child Claim

Initially, the Board notes that this issue was essentially 
before the Board in September 2003.  In that decision, the 
Board denied entitlement to recognition as the Veteran's 
surviving child for the purposes of receiving VA death 
benefits.  In February 2004, the appellant filed a motion to 
vacate the September 2003 Board decision, which motion was 
denied by the Board that same month.  The Board also 
construed the motion as a claim for clear and unmistakable 
error in the September 2003 Board decision.  In a December 
2005 Board decision, the Board determined that the September 
2003 Board decision did not contain clear and unmistakable 
error.  In January 2006, the appellant filed a motion for 
reconsideration of the December 2005 Board decision, which 
was denied in May 2006 by the Deputy Vice Chairman of the 
Board.  

In July 2006, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation by a 
Surviving Child.  After informing the appellant of the 
evidence necessary to substantiate that claim, the RO denied 
the appellant's claim in October 2006.  

The appellant submitted additional evidence in January 2007.  
In a January 2007 letter, VA informed the appellant that 
children of veterans who are over 23 years old are not 
entitled to benefits.  The appellant submitted additional 
evidence in February 2007, and the claim was reconsidered in 
the April 2008 rating decision on appeal.

The RO has considered the claim as a new claim, as opposed to 
a claim that has been previously denied.  So as not to 
prejudice the appellant, the Board has followed suit and 
considered the claim on the merits.  

At the July 2009 Board personal hearing before the 
undersigned, the appellant testified that he wanted to 
receive the VA allowance that his father (the Veteran) was 
entitled to during his lifetime.  The appellant stated he was 
indigent and wanted to "receive the fee allowance of my 
father and other benefit[s] during his active service."  See 
Transcript on page 2.  He argued that he was entitled to 
benefits because he was (1) the Veteran's son and (2) 
indigent.  Id.  The appellant stated he was not working and 
was supported by his relatives (he has submitted 
documentation supporting this contention).  He testified he 
had been unable to work in the past due to his hearing loss 
problem in his right ear.  The appellant stated he had 
applied for jobs but had been denied the position because of 
"politics."  Id.  Regarding his ear, the appellant stated 
he had water in his ear when the Veteran was still alive and 
they were unable to cure it.  He stated this had caused his 
right ear hearing loss disability.  As to the relatives that 
supported him, the appellant stated his relatives owned a 
business and provided him with money and food.  The appellant 
testified he would help his relatives with their business.  
He argued he should be entitled to a VA benefit because he 
was indigent.  The appellant reported he had borrowed money 
to attend the Board hearing.  

An eligible child of a veteran may be entitled to VA death 
benefits.  See 38 U.S.C.A. §§ 1310, 1542 (West 2002).  
Generally, a child of a veteran means an unmarried person who 
is a legitimate child (to include a child legally adopted 
before the age of 18 years or a stepchild who acquired that 
status before the age of 18 years) and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57(a)(1) (2009).

In this case the appellant has provided different dates as to 
when he was born.  In January 1994, the appellant's mother 
submitted a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, and indicated that the appellant had 
been born in December 1964.  In June 2002, the appellant 
submitted a VA Form 21-534 on his own behalf.  Attached to 
this document was an application for survivor's benefits with 
the Social Security Administration, wherein the appellant 
indicated he was born in December 1964.  In July 2006, the 
appellant submitted VA Form 21-534, and stated "Unknown" 
when asked his date of birth.  A December 2007 birth 
certificate from the Office of the Civil Registrar indicates 
the appellant's month and year of birth as December 1964, but 
a January 2006 document from the Office of the Civil 
Registrar shows the appellant was born in December 1965.  

Accordingly, like the Board concluded in its September 2003 
decision, this Board concludes the weight of the evidence 
demonstrates that the appellant's month and year of birth is 
December 1964, and that the appellant reached the age of 18 
in December 1982, which was prior to the Veteran's death in 
October 1985.  At the time the appellant filed his current 
claim in 2006, he was 41 years old.  

After a careful review of the evidence of record, the Board 
concludes that the appellant may not be recognized as a 
helpless child of the deceased Veteran for VA death benefit 
purposes.  The appellant has claimed that he has hearing loss 
in his right ear, which has prevented him from supporting 
himself.  During the Veteran's and the appellant's lifetimes, 
they never indicated that they had a helpless child.  The 
appellant has not argued that he was incapable of self-
support prior to turning 18 years old.  Instead, he 
essentially argues that he became incapable of self-support 
when the Veteran died in 1985, at which time he claims he was 
18 years old.  This is not accurate.  The appellant was 
20 years old at the time of the Veteran's death.  He has 
stated he was taking care of his father full time at the time 
of his father's death.  

While the appellant was younger than 23 years old at that 
time, there is no evidence or even an indication that he was 
in the process of completing an education or training program 
at an approved educational institution.  In other words, the 
appellant has made no allegation, and provided no evidence, 
that he was engaged in an education or training program at 
that time.  Thus, the appellant does not meet the definition 
of child for VA death benefits.

As the appellant had previously done at the time of the 
September 2003 Board decision, his current arguments focus on 
his belief that his father's military service and physical 
condition qualified the Veteran for VA benefits during his 
lifetime and that as a surviving son, he is now entitled to 
those benefits.  He reiterated these arguments at the July 
2009 Board personal hearing.  The undersigned informed the 
appellant that that issue was not part of the current appeal.  

The Board notes that in confirming he would attend the July 
2009 Board hearing, the appellant requested that he be 
reimbursed for the expenses he would incur in attending the 
Board hearing due to his indigent status.  The statute and 
regulations that allow reimbursement for travel expenses 
relate to situations involving medical care and not for 
elective Board personal hearings.  See 38 U.S.C.A. 
§ 111(b)(1) (West 2002); 38 C.F.R. Part 70.  Thus, the 
request for reimbursement for travel expenses in connection 
with the appellant's attendance at the July 2009 Board 
hearing must be denied.



Accordingly, for the reasons stated above, the Board 
concludes that the evidence does not establish that the 
appellant is a "child" for purposes of entitlement to VA 
death benefits, and the claim is denied as a matter of law.  
See Sabonis, 6 Vet. App. at 430.


ORDER

Recognition of the appellant as the helpless child of the 
Veteran for VA benefits purposes is denied.


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


